DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 28, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 2-6, 11, 15, and 27 are canceled.
Information Disclosure Statement
	The IDS received on November 16, 2021 and December 17, 2021 are proper and are being considered by the Examiner.
	The two IDS were received with the fee under 37 CFR 1.17(p).
Claim Rejections - 35 USC § 112
The new matter rejection of claims 25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on October 4, 2021 is withdrawn in view of the Amendment received on December 28, 2021.
Claim Rejections - 35 USC § 103
The rejection of claim 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006), made in the Office Action mailed on October 21, 2021 is withdrawn in view of the Amendment received on December 28, 2021, canceling the claim.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The rejection of claims 1, 7-10, 12-14, 16-24, and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006), made in the Office Action mailed on October 21, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 18, 2022 have been fully considered but the have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
	With regard to claim 1, Nobile et al. teach a method of detecting a nucleic acid, the method comprising the steps of:
obtaining a DNA fragment (“genomic DNA library or a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member 
capturing the fragments onto beads (“single stranded nucleic acid template to be amplified may be attached to a capture beads … these attachments may be mediated by … oligonucleotides that are bound to the surface of the bead …”, section [0051]; “oligonucleotides can be employed which specifically hybridize to unique sequences at the end of the DNA fragment…”, section [0054]; “[e]ach capture bead is preferably designed to have a plurality of oligonucleotides that recognize … a portion of the nucleic acid template”, section [0055]);
encapsulating the beads in droplets ([c]apture beads with or without attached nucleic acid templates may be suspended in a heat stable water-in-oil emulsion…”, section [0058]; “emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]);
conducting an amplification reaction in the droplets to yield beads carrying amplified, bead-bound nucleic acid (“the template nucleic acid may be amplified, while attached … or unattached to beads …”, section [0065]);
evaluating the contents of the droplets (“[a]fter amplification, the beads (each containing the amplified nucleic acid), may be filtered out of the 
With regard to claim 7, the nucleic acid comprises DNA (see above).
With regard to claim 8, the nucleic acid comprises an adaptor (see above).
With regard to claim 9, the droplets comprise primers (“emulsifier emulsifies a PCR reaction mixture (having a plurality of beads …”, section [0071]); “heated sections of the chips can allow for denaturation … primer annealing …”, section [0097]; see PCR reagent on sections [0113] and [0114]).
With regard to claim 10, the primers are coupled to beads (“primer species that may be immobilized on the bead”, section [0046]).
With regard to claim 12, the droplets are surrounded by an immiscible fluid (“emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]; “emulsion may be composed of discrete aqueous phase microdroplets … enclosed by a thermostable oil phase”, section [0045]).
With regard to claim 13, the amplification is PCR (section [0045], for example).

With regard to claim 17, the encapsulating step produces at least about 450,000 beads liked to the fragments (see above, microreactors having 20,000,000 or more DNA library necessarily has at least 450,000 beads captured to the DNA library fragment).
With regard to claim 18, the nucleic acid is genomic DNA (“emulsion amplification is a population of DNA such as, for example, a genomic DNA”, section [0049]).
With regard to claim 19, the encapsulating step results in predominantly one fragment per bead (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor”, section [0068]).
With regard to claim 20, the amplification reaction result in beads carrying at least ten million copies of a unique fragment (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor, and a final yield of 1,000,000 to 10,000,000 template copies per bead”, section [0068]).
With regard to claim 21, the artisans teach breaking the droplets and depositing the beads into a wells for sequencing (beads are recovered from emulsion particles, 
With regard to claim 24, the bead-bound nucleic acids are denatured (“beads are resuspended … and then NaOH is added to remove the annealed oligo”, section [0128]).
With regard to claim 26, the artisans explicitly teach that any amplification can be employed in their method, including isothermal amplification (“the present invention provide methods and systems for performing continuous flow amplification, specifically, encapsulated continuous flow amplification.  Such embodiment may be used with thermal or isothermal amplification reactions, for example, PCR, rolling circle amplification, whole genome amplificatation …”, section [0010]).
While Nobile et al. explicitly teach that the DNA library are made up of small fragments such as 150 bp and 250 bp with adaptors ligated to each end of the fragments, the artisans do not explicitly state that the DNA are subject to a “fragmenting” step.
Nobile et al. while explicitly teachings performing amplification from emulsion dropletson their device via continuous flow, do not teach that a “microfluidic” chip is employed for the emulsion formation, or that they are thermocycled therein (claim 14).

Nobile do not explicitly teach that a gene expression analysis is performed (claim 22), but explicitly teach that cDNA (claim 23) are employed for their disclosed method (“a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population … the template is about 150 bp to 750 bp in size, such as, for example about 250 bp in size”, section [0049]).
While Nobile et al. explicitly teach sequencing the amplified and bead-bound nucleic acids on a microtiter tray, the artisans do not teach that they are placed within a “parking space” on a chip (claim 27).
Takahashi et al. teach an automated platform comprising a microfluidic device (“microfluidic system … result in a novel inline automated platform …”, column 9, lines 7-8), wherein encapsulated droplets are generated on a fluidic chip (“microfluidic device comprising at least one sipper, at least one fluid reservoir connected to at least one microfluidic inline reaction channel, wherein the at least one microfluidic inline channel runs through a reagent assembly area, an amplification area within a first temperature-controlled area, and a detection area within a second temperature-controlled area …”, column 9, lines 52-58; “aspirating sample droplets from the 
Takahashi et al. also teach that after amplification reaction, the droplets containing the amplified nucleic acids are sorted (“a microfluidic channel comprises a ‘valve’ downstream of the detection area, such that a decision may be made regarding whether the DNA sample plug [droplet] passing through the ‘valve’ will be aspirated, e.g., into a waste well, or selected for further analysis, e.g., with a DNA sequencing chip”, column 9, bottom to column 10, line 2), thereby evaluating the contents of the droplet.
Srinivasan et al. teach a method of amplifying nucleic acids in a droplet, wherein the artisans evidence various well-known means of detecting amplification products, such as electrical detection:
“invention provides methods, devices and systems for executing one or more droplet-based biochemical assays … amplifying nucleic acids ..”, section [0054])

“amplified nucleic acid will be detected after some number of amplification cycles … Detection generally involves using droplet operations to transport the droplet into detection zone in which a sensor measures some aspect of the droplet, such as a physical, chemical or electrical aspect, which correlate with amplification … some embodiment, the detection method for amplification is a fluorescence technique” (section [0087])

prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nobile et al. with the teachings of Takahashi et al. and Srinivasan et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Nobile et al. teach a method of performing an amplification of nucleic acid template library comprising a predetermined length which are flanked by adapters on a bead inside emulsion droplets for the purpose of amplifying them therein, and collecting and sequencing the amplified products.  While Nobile et al. did not perform their amplification reaction on a “fluidic chip”, the artisans explicitly taught that beads comprising oligonucleotides can be emulsified via a nozzle with extensive steps to avoid clogging of the nozzle dispensing the beads during the emulsification process (see section [0086] for example) which can be coupled to a device region for continuous thermocycling of the nucleic acids in the emulsion droplets, followed by their collection and sequencing.
Takahashi et al. also teach a method of automating the process of emulsion droplets comprising nucleic acids, wherein the emulsion products are generated within a microfluidic device and amplified therein, as well as collecting the amplified nucleic acids therein for the same purpose as suggested by Nobile et al., that is, sequencing the amplified products.
In addition, Takahashi et al. provide an additional element that allows one to sort out the droplets containing the nucleic acid amplification products from those 
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Nobile et al. with the teachings of Takahashi et al., so as to arrive at a method of encapsulating bead-bound nucleic acid templates in emulsion droplets, amplifying their contents, sorting and selecting only those droplets containing the amplified products for next taught step of sequencing reactions.
While Takahashi et al.’s taught soring method involved the detection of amplification product based on fluorescence, as evidenced by Srinivasan et al. detection of amplified product in an emulsion droplet (or bolus) by means such as optical (fluorescence), or electrical detection was routine.
Therefore, one of ordinary skill in the art would have recognized that any of such prior art known means for detecting the amplification products in a droplet for the purpose of sorting them (in the process of Takahashi et al.) would have produced the same predictable outcome.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Lastly, with regard to actively fragmenting the nucleic acids before ligating the adapters to their ends, such would have been an implicit step if not an obvious step, as it is clear from Nobile et al.’s teachings that the starting nucleic acid templates from the library should be of a certain length, which would have led the ordinarily skilled artisan to first fragment the starting nucleic acid molecules to the desired size, especially given that Nobile et al. also teach that adopters should be ligated to each of the fragments, which typically involve restriction digestion of the nucleic acids so as to produce ends which are amenable to ligation of adopters.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
Applicants traverse the rejection.
Applicants contend that Nobile, Takahashi, Srinivasan, and Kambara, alone or in combination teaches or suggest the step of forming droplets of an aqueous phase 
Applicants reference Figures 3 and 4 which show their exmplified nozzle design that eliminates surface wetting issues associated with quasi-2D flow of prior art microfluidic nozzles.
Applicants argue that the nozzle formation provided in Nobile requires the continuous aqueous phase to flow through the length of the nozzle which creates surface wetting issues based on its continuous aqueous phase being fully in contact with the tubular opening, or bore of a nozzle (referencing Figure 4 of Nobile).
These arguments are not found persuasive.
Preliminarily, the Office notes that Kambara reference is an additional reference applied for the further rejection of claim 25, based on the pre-established rejection based on Nobile in view of Takahashi and Srinivasan.
Turning to Applicants’ arguments, the Office notes that the newly introduced amendment recites that the oil flows into a nozzle and that this nozzle is isolated from contact with the continuous aqueous phase liquid.
To this end, it is unclear how Applicants’ own design of nozzle achieves this outcome.
In order to define what is considered to be “nozzle,” the Office looked to the specification for its definition.

Turning then to the plain and ordinary meaning of this term, the Office has sought a dictionary from Merrriam-Webster, on-line, which defines the term, as:
“a projecting vent of something” or 
“a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid”

The definition found from above dictionary appears to be consistent with the context in which Applicants also employ the term:
“charging of droplets is only effectively accomplished at the nozzle” (section [0007])

“inlet channel is in fluid communication with the main channel at a junction, wherein the junction includes a fluidic nozzle designed for flow focusing such that the dispersed phase fluid is immiscible with the continuous phase fluid and forms a plurality of highly uniform, monodisperse droplets in the continuous phase fluid” (section [0010])

To this end, the nozzle structural equivalent disclosed by Nobile certainly meets and the limitation.
For example, Nobile provide various exemplification of the structure where emulsion is generated, wherein the artisans reference a structure of Figure 5D (reproduced below):

    PNG
    media_image1.png
    605
    908
    media_image1.png
    Greyscale
As seen, element 502 is the channel through which the aqueous reagents are provided, wherein the narrowing channel 504 and the junction 506 results in the injection of the aqueous reagents into the T-junction, where oil is flowing.  As seen, the oil, which is previously injected is flowing through the channel 512, via 514, and through the T-junction (518), where the emulsion droplets are formed, and then enters the 522 widening intervening region then into the larger diameter tubing of 507.  Expounding, the region 522 and 507 meets the junction 518, such that the dispersed phase fluid is immiscible with the continuous phase fluid (already present in 518) and form a plurality of highly uniform, monodisperse droplets in the continuous fluid and as the droplets enter the nozzle, the nozzle is isolated from aqueous phase fluid:
“inlet channel is in fluid communication with the main channel at a junction, wherein the junction includes a fluidic nozzle designed for flow focusing such that the dispersed phase fluid is immiscible with the continuous phase fluid and forms a plurality of highly uniform, monodisperse droplets in the continuous phase fluid” (section [0010])

Therefore, contrary to Applicants’ assertion, Nobile teaches a nozzle of the claimed invention, and the rejection is maintained.


Applicants do not present any new arguments in the Amendment received on January 18, 2022 but rely solely on their arguments presented for the rejection over Nobile et al. in view of Takahashi et al. and Srinivasan et al., which have been fully responded to above.
As no arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Nobile et al., Takahashi et al. and Srinivasan et al. have already been discussed above.
While the artisans all teach that the bead bound amplification products produced in the emulsion droplets should be sequenced, the artisans do not explicitly teach all possible known means of sequencing the amplification products.

It would have been prima facie obvious to one of ordinary at the time the invention was made to combine the teachings of Nobile et al., Takahashi et al. and Srinivasan et al. with the teachings of Kambara et al., thereby arriving at the invention as claimed for the following reasons.
One of ordinary skill in the art would have had a reasonable expectation of success at delivering the bead-bound, amplification products to any sequencing platform in the art as Nobile, Takahashi et al. and Srinivasan et al. suggested.
Therefore, one of ordinary skill in the art would have been motivated to deliver the amplified products produced from the combination of Nobile et al., Takahashi et al., and Srinivasan et al. onto the sequencing platform of Kambara et al. for the purpose of sequencing them by pyrosequencing means, a technique well-established at the time the invention was made.
prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 16, 2022
/YJK/